ASSIGNMENT AND ASSUMPTION and STOCK SALE AGREEMENT This Assignment and Assumption and Stock Sale Agreement (this “Agreement”) is made and entered into on September 25, 2009, by and among the following parties (each, a “Party” and collectively, the “Parties”):China Agro Sciences Corp., a Florida corporation (the “Seller”), Dalian HoldingCorp., a Florida corporation (the “Subsidiary”),and the four individuals identified as “Purchasers” on the signature page of this Agreement (the “Purchasers”). WHEREAS, the Seller is the sole shareholder of the Subsidiary; and WHEREAS,the Subsidiary owns all of the registered capital of DaLian Runze Chemurgy Co., Ltd. (the “Operating Company”), which is engaged in the business of manufacturing chemicals in The People’s Republic of China (the “Business”); and WHEREAS, the Seller desires to sell to the Purchasers 100% of the issued and outstanding stock of the Subsidiary. In Exchange, the Purchaser has retired a total of 14,000,000 shares of common stock, $0.001 par value per share, of the Seller. In addition, the Purchaser agrees to assume all the assets and liabilities of the Subsidiary(the “Subsidiary Business”);and WHEREAS, the Purchasers have agreed to guarantee personally the obligations to the Seller assumed by the Purchasers, including the liabilities assumed and the indemnification obligation described herein; and WHEREAS, on August 30, 2009 the Seller entered into an agreement with the Purchasers pursuant to which the Purchasers transferred 14 million shares of the Seller’s common stock to the Seller in exchange for the exclusive right to purchase the Subsidiary. NOW, THEREFORE, in consideration of the mutual promises made herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree as follows: ARTICLE 1:TRANSFER AND ASSIGNMENT OF ASSETS On the terms and subject to the conditions herein expressed, the Seller hereby sells, conveys, transfers, assigns, sets over and delivers to the Purchasers 100% of the issued and outstanding shares of the Subsidiary at the Closing Date (as defined in Section 3.1), and the Purchasers assume and accept, all of the Subsidiary assets (the “Business Assets”), including without limitation the following, if but only if it was owned by the Seller prior to August 30, 2009: 1.1Machinery and Equipment.All machinery, equipment, computers and computer hardware, office furniture and fixtures, and other fixed or tangible assets; 1.2Inventories.All inventories, including without limitation merchandise, materials, component parts, production and office supplies, stationery and other imprinted material, promotional materials, and business records; 1.3Intangible Property.All intangible assets of Subsidiary which are transferable including, but not limited to, customer and supplier lists, privileges, permits, licenses, software and software licenses, certificates, commitments, goodwill, registered and unregistered patents, trademarks, service marks and trade names, and applications for registration thereof andthe goodwill associated therewith; 1.4Cash and Accounts Receivable.All accounts receivable, deposit accounts, cash and cash equivalents and securities owned by the Subsidiary including, excluding only the capital stock of the Subsidiary owned by the Subsidiary and transferred hereunder; 1.5Contract Rights.All rights and benefits of or in favor of Subsidiary resulting or arising from any contracts, purchase orders, sales orders, forward commitments for goods or services, leases, franchise or license agreements, beneficial interests in covenants not to compete or confidentiality covenants, the rights of Seller related to any other agreements whatsoever which arise out of the operation of the Business; and 1.6Claims. Claims made in lawsuits and other proceedings filed by the Seller or Subsidiary, judgments and settlements in the Seller’s or Subsidiary's favor, rights to refunds, including rights to and claims for federal and state income and franchise tax refunds and refunds of other taxes paid based upon or measured by the income of the business prior to the Closing, and insurance policies and rights accrued thereunder. 1 ARTICLE 2:ASSUMPTION OF LIABILITIES 1.1Scope of Liabilities Assumed.The Subsidiary and Purchasers shall assume and undertake to perform, pay, satisfy or discharge in accordance with their terms, any debt, loss, damage, adverse claim, liability or obligation (whether direct or indirect, known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due, and whether in contract, tort, strict liability or otherwise) related to the Subsidiary or Business Assets, including any liability for taxes of the Seller relating to or otherwise in respect of the Business Assets or its operation (the “Liabilities”).Liabilities shall also include the following Liabilities: a. all Liabilities in respect of any and all products or services sold by the Seller or Subsidiary relating to the Business Assets, including such liabilities for refunds, adjustments, allowances, exchanges, returns, warranty, merchantability, claims for breach of contract or in tort and other claims related to the Seller’s Business Assets; b. all Liabilities arising under or pursuant to any environmental laws, to the extent arising out of or otherwise related to the Seller’s or Subsidiary’s ownership or operation of the Business Assets; and c. all Liabilities in respect of any lawsuit, action or proceeding, pending or threatened, or any claim arising out of, relating to or otherwise in respect of the Business Assets or the Business that is asserted or brought by any person (including any governmental authority), based on any actual or alleged civil or criminal violation of law. The Subsidiary and Purchasers shall promptly provide for payment, performance and discharge of the same in accordance with their terms. The Purchasers agree personally and unconditionally to guarantee performance of the obligations assumed by the
